DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/06/2022 has been entered. Claims 2, 4-6, 18, and 20-22 have been cancelled. Claims 1, 3, 7-17, 19, and 23-26 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/06/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11, 13-14, 16-17, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS).
Regarding claim 1, Newcastle teaches a method for enabling detection of whether a subject is experiencing acute pain (Abstract, Page 1 lines 8-12), comprising:
obtaining magnetic resonance spectra from a subject's brain tissue using a magnetic resonance spectroscopy device (Claim 1, Page 9 line 21 – Page 10 line 13, Page 11 lines 6-7); and
producing, from the magnetic resonance spectra obtained, spectral data which enables the detection of whether the subject is experiencing acute pain by detecting the presence of at least one neurochemical marker, wherein the neurochemical marker is Fuc II and Fuc IV, and wherein an increase of Fuc II and Fuc IV in the spectral data enables the detection of whether the subject is experiencing acute pain (Claim 1, Page 9 line – Page 10 line 13, wherein chronic prostatitis/chronic pelvic pain syndrome CP/CPPS lasting at least 3 months comprises acute pain, and assigning fucose markers Fuc II and IV to the altered spectral region comprises an increase enabling detection of pain as these markers are not present in the healthy cohort). It is noted applicant defines the term “acute pain” to mean “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain (LBP), a sprained ankle, paper cut, inflammation, a disease process or the result of surgery” on page 2 of the specifications.
Newcastle fails to explicitly teach wherein the neurochemical marker further includes Fuc III, Fuc VII, and lactate, and wherein an increase of Fuc III, Fuc VII, and lactate in the spectral data enables the detection of whether the subject is experiencing acute pain.
However, in an analogous field of MR spectroscopy with Fuc family-based neuro-markers on pain determination, Mountford first teaches there exists variation in the spectral region (Fig. 2) from person to person according to their health state (Page 294 1st paragraph under Discussion). Mountford shows in figure 2 the assignments of Fuc I, III, IV, V, and lactate. Mountford teaches that several of these markers (wherein fucose-α(1−2) molecules comprise Fuc I, II, III, IV, V and lactate) are associated with pain (Page 295 1st column 5th paragraph). Mountford further teaches that fucose molecules may be relevant to the inflammation process (Page 295 1st column 5th paragraph). 
While Newcastle and Mountford do not explicitly teach using Fuc VII to identify pain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle to use molecules in the fucose family, such as Fuc I to Fuc VII and lactate, as neurochemical markers for pain detection since both Newcastle and Mountford teach that the Fuc family is associated with inflammation. Further, although Newcastle specifies chronic pain, one of ordinary skill in the art would recognize it may be possible to identify markers for acute pain as well, as Newcastle additionally discloses their system/method may be used to identify acute pain (Abstract, page 1 lines 8-12). As illustrated by Newcastle and Mountford, it is well known in the art to analyze fucose-α(1−2) and its markers to determine whether a subject is experiencing pain, including acute pain. It is within the level of one of ordinary skill in the art to select or assign any combination of neurochemical markers as they appear in the obtained data of the fucose region in relation to pain.
Regarding claim 3, Newcastle in view of Mountford teaches the invention as claimed above in claim 1.
Newcastle further teaches wherein the magnetic resonance spectra is obtained using either a 1D MRS or 2D COSY (Page 10 line 19, Page 12 lines 1-5).
Regarding claim 7, Newcastle in view of Mountford teaches the invention as claimed above in claim 1.
Newcastle further teaches including the step of treating the patient with a treatment protocol to mitigate acute pain (Claim 8, wherein the treatment plan is based on the type of pain detected which may include acute pain).
Regarding claim 9, Newcastle in view of Mountford teaches the invention as claimed above in claim 1.
Newcastle further teaches wherein the steps of obtaining and producing are repeated after a time interval to monitor the progress of a treatment protocol (Claim 10).
Regarding claim 11, Newcastle in view of Mountford teaches the invention as claimed above in claim 1.
Newcastle further teaches wherein the steps of obtaining and producing are repeated multiple times after time intervals, to monitor the progress of a treatment (Claim 10, wherein repeating may be defined as doing something a number of times).
Regarding claim 13 Newcastle teaches a method for enabling detection of whether a subject is (suitably) experiencing acute lower back pain (Claim 1 line 1, Page 5 lines 5-7, Fig. 2), comprising:
obtaining magnetic resonance spectra from a subject's brain tissue using a magnetic resonance spectroscopy device (Claim 1, Page 9 line 21 – Page 10 line 13, Page 11 lines 6-7) and either a 1D MRS or 2D COSY (Page 10 line 19, Page 12 lines 1-5); and producing, from the magnetic resonance spectra obtained, spectral data which enables the detection of whether the subject is experiencing acute pain by detecting the presence of at least one neurochemical marker, the neurochemical marker being Fuc II and Fuc IV, and wherein an increase of Fuc II and Fuc IV enables the detection of whether the subject is experiencing acute lower back pain, by evaluating the data (Claim 1, Page 9 line – Page 10 line 13, wherein chronic prostatitis/chronic pelvic pain syndrome CP/CPPS lasting at least 3 months comprises acute pain, and assigning fucose markers Fuc II and IV to the altered spectral region comprises an increase enabling detection of pain as these markers are not present in the healthy cohort). It is noted applicant defines the term “acute pain” to mean “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain (LBP), a sprained ankle, paper cut, inflammation, a disease process or the result of surgery” on page 2 of the specifications.
Newcastle fails to explicitly teach wherein the neurochemical marker further includes Fuc III, Fuc VII, and lactate, and wherein an increase of Fuc III, Fuc VII, and lactate in the spectral data enables the detection of whether the subject is experiencing acute pain.
However, in an analogous field of MR spectroscopy with Fuc family-based neuro-markers on pain determination, Mountford first teaches there exists variation in the spectral region (Fig. 2) from person to person according to their health state (Page 294 1st paragraph under Discussion). Mountford shows in figure 2 the assignments of Fuc I, III, IV, V, and lactate. Mountford teaches that several of these markers (wherein fucose-α(1−2) molecules comprise Fuc I, II, III, IV, V and lactate) are associated with pain (Page 295 1st column 5th paragraph). Mountford further teaches that fucose molecules may be relevant to the inflammation process (Page 295 1st column 5th paragraph). 
While Newcastle and Mountford do not explicitly teach using Fuc VII to identify pain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle to use molecules in the fucose family, such as Fuc I to Fuc VII and lactate, as neurochemical markers for pain detection since both Newcastle and Mountford teach that the Fuc family is associated with inflammation. Further, although Newcastle specifies chronic pain, one of ordinary skill in the art would recognize it may be possible to identify markers for acute lower back pain as well, as Newcastle additionally discloses their system/method may be used to identify acute pain, and acute pain encompasses acute lower back pain (Abstract, page 1 lines 8-12). As illustrated by Newcastle and Mountford, it is well known in the art to analyze fucose-α(1−2) and its markers to determine whether a subject is experiencing pain, including acute pain. It is within the level of one of ordinary skill in the art to select or assign any combination of neurochemical markers as they appear in the obtained data of the fucose region in relation to pain.
Regarding claim 14, Newcastle in view of Mountford teaches the invention as claimed above in claim 13.
Newcastle further teaches wherein the steps of obtaining and producing are repeated after a time interval to monitor the progress of a treatment protocol (Claim 10).
Regarding claim 16, Newcastle in view of Mountford teaches the invention as claimed above in claim 13.
Newcastle further teaches wherein the steps of obtaining and producing are repeated multiple times after time intervals, to monitor the progress of a treatment protocol (Claim 10, wherein repeating may be defined as doing something a number of times).
Regarding claim 17, Newcastle teaches a system for using at least one neurochemical marker to enable detection of whether a subject is experiencing acute pain, comprising: a magnetic spectroscopy device for obtaining magnetic resonance spectra from a subject's brain tissue (Claim 28); and
a processor for obtaining spectral data obtained from the magnetic resonance spectra, the spectral data having at least one neurochemical marker to enable a determination of whether the subject is experiencing acute pain (Claim 28, wherein pain includes acute pain), by evaluating the data to determine whether there is an increase of Fuc II, III, and IV (Fig. 2, Page 6 line 13 – Page 7 line 22, wherein fucose molecules are inspected, Page 8 lines 19-20, wherein Fuc I and III were recorded in the control cohort but not Fuc II or IV, Page 9 line 8 – Page 10 line 2, wherein chronic prostatitis/chronic pelvic pain syndrome CP/CPPS lasting at least 3 months comprises acute pain, and assigning fucose markers Fuc II and IV to the altered spectral region comprises an increase enabling detection of pain as these markers are not present in the healthy cohort). It is noted applicant defines the term “acute pain” to mean “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain (LBP), a sprained ankle, paper cut, inflammation, a disease process or the result of surgery” on page 2 of the specifications.
Newcastle fails to explicitly the teach determining whether there is an increase of Fuc VII and lactate.
However, in an analogous field of MR spectroscopy with Fuc family-based neuro-markers on pain determination, Mountford first teaches there exists variation in the spectral region (Fig. 2) from person to person according to their health state (Page 294 1st paragraph under Discussion). Mountford shows in figure 2 the assignments of Fuc I, III, IV, V, and lactate. Mountford teaches that several of these markers (wherein fucose-α(1−2) molecules comprise Fuc I, II, III, IV, V and lactate) are associated with pain (Page 295 1st column 5th paragraph). Mountford further teaches that fucose molecules may be relevant to the inflammation process (Page 295 1st column 5th paragraph). 
While Newcastle and Mountford do not explicitly teach using Fuc VII to identify pain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle to use molecules in the fucose family, such as Fuc I to Fuc VII and lactate, as neurochemical markers for pain detection since both Newcastle and Mountford teach that the Fuc family is associated with inflammation. Further, although Newcastle specifies chronic pain, one of ordinary skill in the art would recognize it may be possible to identify markers for acute pain as well, as Newcastle additionally discloses their system/method may be used to identify acute pain (Abstract, page 1 lines 8-12). As illustrated by Newcastle and Mountford, it is well known in the art to analyze fucose-α(1−2) and its markers to determine whether a subject is experiencing pain, including acute pain. It is within the level of one of ordinary skill in the art to select or assign any combination of neurochemical markers as they appear in the obtained data of the fucose region in relation to pain.
Regarding claim 19, Newcastle in view of Mountford teaches the invention as claimed above in claim 17.
Newcastle further teaches wherein the magnetic resonance spectra is obtained using either 1D MRS or 2D COSY (Page 10 line 19, Page 12 lines 1-5).
	Regarding claim 26, Newcastle teaches a computer readable non-transitory storage medium for storing instructions that, when executed by a computer, produce, from magnetic resonance spectra obtained from a magnetic resonance spectroscopy of a subject’s brain, spectral data which enables the detection of whether the subject is experiencing acute pain by detecting the presence of neurochemical markers of Fuc II, III, and IV (Claim 28, wherein the system and processor would necessarily require a computer readable medium in order to operate and execute the methods, Fig. 2, Page 6 line 13 – Page 7 line 22, wherein fucose molecules are inspected, Page 8 lines 19-20, wherein Fuc I and III were recorded in the control cohort but not Fuc II or IV, Page 9 line 8 – Page 10 line 2, wherein chronic prostatitis/chronic pelvic pain syndrome CP/CPPS lasting at least 3 months comprises acute pain, and assigning fucose markers Fuc II and IV to the altered spectral region comprises an increase enabling detection of pain as these markers are not present in the healthy cohort). It is noted applicant defines the term “acute pain” to mean “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain (LBP), a sprained ankle, paper cut, inflammation, a disease process or the result of surgery” on page 2 of the specifications.
	Newcastle fails to explicitly teach detecting the presence of Fuc VII and lactate.
	However, in an analogous field of MR spectroscopy with Fuc family-based neuro-markers on pain determination, Mountford first teaches there exists variation in the spectral region (Fig. 2) from person to person according to their health state (Page 294 1st paragraph under Discussion). Mountford shows in figure 2 the assignments of Fuc I, III, IV, V, and lactate. Mountford teaches that several of these markers (wherein fucose-α(1−2) molecules comprise Fuc I, II, III, IV, V and lactate) are associated with pain (Page 295 1st column 5th paragraph). Mountford further teaches that fucose molecules may be relevant to the inflammation process (Page 295 1st column 5th paragraph). 
While Newcastle and Mountford do not explicitly teach using Fuc VII and lactate to identify pain, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle to use molecules in the fucose (Fuc) family, such as Fuc I to Fuc VII and lactate, as neurochemical markers for pain detection since both Newcastle and Mountford teach that the Fuc family is associated with inflammation. Further, although Newcastle specifies chronic pain, one of ordinary skill in the art would recognize it may be possible to identify markers for acute pain as well, as Newcastle additionally discloses their system/method may be used to identify acute pain (Abstract, page 1 lines 8-12). As illustrated by Newcastle and Mountford, it is well known in the art to analyze fucose-α(1−2) and its markers to determine whether a subject is experiencing pain, including acute pain. It is within the level of one of ordinary skill in the art to select or assign any combination of neurochemical markers as they appear in the obtained data of the fucose region in relation to pain.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS) as applied to claim 7 above, and further in view of Iannetti (WO2013140106).
Regarding claim 8, Newcastle in view of Mountford teaches the invention as claimed above in claim 7
However, Newcastle in view of Mountford fails to teach wherein the treatment protocol includes physiotherapy.
Iannetti teaches a method and device for objective pain measurement (Title, Page 1 lines 1-4). Iannetti teaches physiotherapy is known in the art for use as a painkilling treatment (Page 1, Lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle in view of Mountford to further include physiotherapy as part of a painkilling treatment protocol as taught by Iannetti (Page 1, Lines 11-14). Modifying Newcastle to specify using physiotherapy as a treatment protocol would have yielded the predictable result of treating pain. Moreover, by defining physiotherapy as the treatment, the same or similar physiotherapy routine may be followed by multiple subjects thereby creating for a better control for evaluating the effectiveness of the treatment. 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS) as applied to claims 9 and 14 above, and further in view of Orlando (US20120094318).
Regarding claims 10 and 15, Newcastle in view of Mountford teaches the inventions as claimed above in claims 9 and 14.
However, Newcastle in view of Mountford fails to teach wherein the time interval is 4 weeks.
Orlando teaches a method of monitoring healing of reflux esophagitis by monitoring the biomarker E-cadherin ([0010]). Orlando teaches determining the amount of E-cadherin in a sample taken from a subject prior to the start of treatment ([0010], [0080-0081]). Orlando further teaches determining the level of E-cadherin repeatedly on a regular schedule for example once a month to determine if the drug therapy can be reduced or ended ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle in view of Mountford to monitor the subject once a month on a regular schedule as taught by Orlando ([0082]). By having the intervals set to a month or every 4 weeks, information regarding the progress of treatment can be obtained and used to modify the treatment such as by reducing or ending treatment as taught by Orlando ([0082]). Reducing or ending the treatment may help relieve the subject of continuing treatment. Alternatively, treatment may be enhanced or changed if the subject’s condition worsens, thereby improving subject safety.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS) as applied to claim 1 above, and further in view of Sauer (WO2005036198).
Regarding claim 12, Newcastle in view of Mountford teaches the invention as claimed above in claim 1.
However, Newcastle in view of Mountford fails to teach wherein the step of producing is performed in the cloud.
Sauer teaches analysis of spectral data for applications including classification and diagnosis (Abstract). Sauer teaches the analysis of an NMR spectrum may be performed in the cloud through having, for example, an NMR spectrometer located in a hospital linked, via the internet, to a remote computer which performs the analysis/classification (Page 78 line 24-Page 79 line 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Newcastle in view of Mountford to include the teachings of Sauer wherein the production of spectral data is performed in the cloud, which would allow for the computing task to be offloaded to another computer, one that is optimized for analysis/computation. Doing so may result in a fast (fifteen minutes) diagnosis, as recognized by Sauer (Page 79 lines 3-8).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS) as applied to claim 17 above, and further in view of Mclemore (WO2010073145).
Regarding claims 23 and 25, Newcastle in view of Mountford teaches the invention as claimed above in claim 17.
Newcastle further teaches repeating obtaining and producing steps to monitor treatment of a subject taking pain medicine (Claim 10).
However, Newcastle in view of Mountford fails to teach a memory for storing the spectral data obtained during the different time intervals nor after the at least two time intervals to monitor the progress of a treatment protocol.
Mclemore teaches a magnetic spectroscopy apparatus and method (Page 3 lines 8-10). Mclemore teaches resulting processed spectral data may suitably be stored in a data/images memory (52) (Page 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle in view of Mountford to include a memory for storing spectral data, as taught by Mclemore (Page 7, lines 25-31). One of ordinary skill in the art would recognize a system would require and/or benefit from having a memory of sorts whether it be a physical hard drive or the cloud to save/store information on so that the spectral data from different time intervals, or after at least two time intervals, can be looked at another time. To monitor the progress of a treatment, data points from previous intervals stored on a memory of the system would be beneficial as it would allow the system to use the data and perform the subsequent analysis/evaluation of the treatment progress.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Newcastle (WO2015143070) in view of Mountford (Six Fucose-α(1−2) Sugars and α-Fucose Assigned in Human Brain using In Vivo two-dimensional MRS) and Mclemore (WO2010073145) as applied to claim 23 above, and further in view of Orlando (US20120094318).
Regarding claim 24, Newcastle in view of Mountford and Mclemore teaches the invention as claimed above in claim 23.
However, Newcastle in view of Mountford fails to teach wherein the time interval is 4 weeks.
Orlando teaches a method of monitoring healing of reflux esophagitis by monitoring the biomarker E-cadherin ([0010]). Orlando teaches determining the amount of E-cadherin in a sample taken from a subject prior to the start of treatment ([0010], [0080-0081]). Orlando further teaches determining the level of E-cadherin repeatedly on a regular schedule for example once a month to determine if the drug therapy can be reduced or ended ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Newcastle in view of Mountford to monitor the subject once a month on a regular schedule as taught by Orlando ([0082]). By having the intervals set to a month or every 4 weeks, information regarding the progress of treatment can be obtained and used to modify the treatment such as by reducing or ending treatment as taught by Orlando ([0082]). Reducing or ending the treatment may help relieve the subject of continuing treatment. Alternatively, treatment may be enhanced or changed if the subject’s condition worsens, thereby improving subject safety.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant argues Newcastle nor Mountford discloses detecting acute pain. Examiner respectfully disagrees. Newcastle teaches “identifying different types of pain, including chronic and acute” in the abstract and page 1 lines 8-12. It is noted in the applicant’s specifications on page 2 that the term “acute pain” is defined as “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain, a sprained ankle, paper cut, inflammation, a disease process, or the result of surgery”. Newcastle teaches fucosylated molecules are understood to be associated with the inflammatory process and levels of pain can be determined by analysis of the MRS data (Page 4, lines 2-4 and page 7 lines 6-9). Newcastle further teaches using 2D MRS data, a type of pain, such as chronic pain, can be identified (Page 5, lines 5-7, wherein type of pain including chronic pain may also include acute pain). Moreover, Newcastle teaches of identifying “chronic prostatitis/chronic pelvic pain syndrome” which is pain lasting for “at least 3 months” on page 9 lines 8-23, which is within the “less than 3-6 month” range for acute pain as described previously. Newcastle additionally teaches neuro 2D MRS can be used to identify or monitor chronic pain and inflammation (Page 10 lines 15-16). Thus, Newcastle teaches detecting acute pain.
Applicant further argues although Mountford discloses the spectral region of interest in which Fuc II, III, IV, and VII, and lactate may be found, neither Newcastle nor Mountford disclose using all five of these markers to detect acute pain. Examiner respectfully disagrees. Newcastle teaches that terminal fucosylated molecules are understood to be associated with the inflammatory process (Page 3 line 23 – Page 4 line 4). Newcastle further teaches two specific members, Fuc II and Fuc IV, in the terminal fucosylated molecules to be associated with pain (Page 8 lines 19-20, wherein Fuc I and III were recorded in the control cohort but not Fuc II or IV, Page 9 line 8 – Page 10 line 2, wherein chronic prostatitis/chronic pelvic pain syndrome CP/CPPS lasting at least 3 months comprises acute pain, and assigning fucose markers Fuc II and IV to the altered spectral region comprises an increase enabling detection of pain as these markers are not present in the healthy cohort). It is noted applicant defines the term “acute pain” to mean “a type of pain that typically lasts less than 3 to 6 months or pain that is directly related to soft tissue damage such as lower back pain (LBP), a sprained ankle, paper cut, inflammation, a disease process or the result of surgery” on page 2 of the specifications.
Newcastle does not explicitly teach that other Fuc members as claimed are used as neurochemical markers to detect pain.
However, in an analogous field of neurochemical markers for pain detection, Mountford teaches such a feature.
Mountford first teaches there exists variation in the spectral region (Fig. 2) from person to person according to their health state (Page 294 1st paragraph under Discussion). Mountford shows in figure 2 the assignments of Fuc I, III, IV, V, and lactate. Mountford teaches that several of these markers (wherein fucose-α(1−2) molecules comprise Fuc I, II, III, IV, V and lactate) are associated with pain (Page 295 1st column 5th paragraph). Mountford further teaches that these fucose molecules may be relevant to the inflammation process (Page 295 1st column 5th paragraph).
Hence, since both Newcastle and Mountford teach that the fucose (Fuc) family (Fuc I to Fuc VII and lactate) is associated with pain and inflammation, it would be obvious to use molecules in the Fuc family, such as Fuc I to VII and lactate, as neurochemical markers for acute pain detection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793    


/YI-SHAN YANG/           Acting SPE, Art Unit 3793